Citation Nr: 0936626	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a February 2007 
rating decision the RO denied the Veteran's claim for service 
connection of a prostate condition.  In a July 2007 rating 
decision the RO denied the Veteran's claim for service 
connection of tinnitus.  

The Board notes that in the September 2007 Statement of the 
Case (SOC) and March 2008 Supplemental Statement of the Case 
(SSOC) that the RO adjudicated the prostate claim under the 
regulations pertaining to exposure to herbicides.  In a 
September 2009 statement, the Veteran's representative 
clarified that the Veteran was not seeking entitlement to 
service connection for a prostate condition on this basis, 
but rather solely on a direct basis.  Accordingly, the issue 
has been recharacterized as stated on the cover page of this 
decision and remand.  

The Board also notes that in his October 2007 Substantive 
Appeal that the Veteran requested a Travel Board hearing, but 
later withdrew this request via a February 2008 statement.  

The issue of entitlement to service connection for a prostate 
condition being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and probative medical evidence does not show, 
or place the evidence in equipoise, that tinnitus is causally 
related to service.




CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA is responsible to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the February 2007 rating decision, the RO 
provided the appellant pre-adjudication notice by a letter 
dated in September 2006.  With respect to the July 2007 
rating decision, the RO provided the appellant with pre-
adjudication notice by a letter dated in March 2007.  These 
letters included notice as to how the VA determines 
disability ratings and effective dates.  Id.

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran an audiologic examination and obtained a medical 
opinion as to the etiology of his claimed tinnitus.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: competent evidence 
of a current disability, of in-service incurrence or 
aggravation of a disease or injury; and of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system are included among the specified chronic 
diseases subject to presumptive service connection.  38 
C.F.R. § 3.309(a).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Factual Background and Analysis

The Veteran's service treatment records contain no complaints 
or diagnosis of tinnitus.  The Veteran's separation 
examination report, dated in April 1969, notes normal ears 
and drums at discharge.  Besides other unrelated illnesses, 
the Veteran denied all other significant medical and surgical 
history at this time.  

The Veteran's DD Form 214 shows that he served in the U.S. 
Air Force as an Air Frame Repairman.  The Veteran asserts 
that his duties involved exposure to acoustic trauma 
resulting in tinnitus.  

In May 2007 the Veteran was provided a VA audiologic 
examination to address this claim.  The Board notes that the 
Veteran's representative has asserted that this examination 
was inadequate, claiming that the examiner did not review the 
claims file.  In this regard the Board notes that it is clear 
that the examiner reviewed the Veteran's claims file.  In the 
report the examiner references the Veteran's service 
treatment records, the only evidence possibly pertaining to 
tinnitus.  The private treatment records that were of record 
at the time of this examination do not address tinnitus.  
Likewise, the private treatment records associated with the 
claims file subsequent thereto do not address tinnitus.  The 
Board thus finds that the examination was adequate.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

At the time of this examination, the Veteran reported being 
exposed to noise from aircraft during his period of active 
service.  He reported that he worked as an electrician for 5 
years following service and denied recreational noise 
exposure. The Veteran described a "buzzing" or "whistling" 
noise that was constant in both ears, with an onset of a few 
years prior.  

The examiner noted normal in-service audiometrics and a lack 
of any reference to tinnitus in the service treatment 
records.  Audiometric evaluation at the time of this 
examination showed hearing within normal limits bilaterally.  
The examiner noted that this (tinnitus) was an issue that 
arose some 38 years after separation and highlighted that the 
Veteran's thresholds were within normal limits at the time of 
separation, as well as at the time of the examination.  The 
examiner noted that the Veteran indicated the onset of 
tinnitus as a "few years ago."  For these reasons, the 
examiner found that the Veteran's current tinnitus was less 
likely than not related to military noise exposure.  

In his August 2007 Notice of Disagreement, the Veteran 
reiterated that he was exposed to the noise of jet engines 
during his period of active service.  He further related that 
the ringing in "[his] ear" started while he was in service 
and had been constant ever since.  He disagreed with the July 
2007 rating decision's statement that the ringing did not 
start in service.  

Entitlement to service connection for tinnitus is not 
established.  The Board notes the Veteran's contention that 
he had tinnitus in and ever since service.  Tinnitus is a 
condition capable of lay observation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Nonetheless, the Veteran's 
contention that tinnitus first manifested in service is 
substantially outweighed by the absence of such a finding on 
his separation examination and his own denial of ear problems 
at discharge.  This contemporaneous evidence carries much 
greater weight than the Veteran's current assertions, which 
are clearly contradicted by the record.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994); but see Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  Furthermore, the inconsistencies between 
the Veteran's current assertions and his statements 
contemporaneous to service and the substantial period of time 
between discharge and when the Veteran first sought treatment 
for tinnitus weigh against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, the May 2007 VA 
examiner noted normal hearing at discharge and at the time of 
the VA examination, thus indicating that the Veteran's in-
service noise exposure did not result in acoustic trauma.  In 
sum, the preponderance of does not show that tinnitus 
manifested in service or that tinnitus is attributable to in-
service noise exposure.  Rather, the preponderance of the 
evidence shows that tinnitus manifested some 38 years after 
discharge.  Accordingly, the claim must be denied.




ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

An examination is necessary to decide the claim for service 
connection of a prostate condition.  The Veteran's service 
treatment records document a slightly tender prostate in 
April 1968.  A June 1968 service treatment record documents a 
diagnosis of mild chronic prostatitis.  A November 1968 note 
documents a diagnosis of low-grade prostatitis.  A December 
1968 follow-up note shows a diagnosis of asymptomatic 
prostatitis.  Private treatment records obtained on the 
Veteran's behalf show that the Veteran was first prescribed 
Flomax in May 2004 and that he was subsequently treated for 
benign prostatic hypertrophy (BPH) in 2006.  Due to the large 
span of time between the in-service prostatitis diagnosis and 
treatment of BPH the evidence is insufficient to decide the 
claim.  Nevertheless, because the Veteran's prostatitis was 
described as chronic in service, the low threshold of a 
suggestion of a nexus between BPH and service has been met.  
Thus, the Board finds that the Veteran should be afforded a 
VA examination to address this claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to address the 
presence and etiology of any diagnosed 
prostate conditions, including BPH.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  Based on the 
examination and review of the record, the 
examiner is asked to provide an opinion as 
to whether any diagnosed prostate 
condition(s) is/are at least as likely as 
not (i.e. a 50 percent probability or 
greater) attributable to the Veteran's 
service, particularly the in-service 
diagnosis of chronic prostatitis.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a SSOC and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


